Title: To Thomas Jefferson from Anonymous, 13 June 1804
From: Anonymous
To: Jefferson, Thomas


          
            Sir
            
                        on or before 13 June 1804
                     
          
          I now congratulate to you Sir that I am well & I hope you are the same, you dam Son of a Bitch, you Red-Headed Rascal, I understand that you put Samuel Chase out of office you dam curly bugger, I think you out to get a dam kicking you red Headed Son a Bitch, you are a pretty fellow to be President of the United States of America you dirty Scoundral, you will be so good you red headed villian to give my compliments to Miss Smythered, Miss Johns, & Miss Thomas, & you will oblige you humsent Master you villian, yours &c
          
 
 
 
 
          
            NB. you dam curly you Red Headed Son of a Bitch &c 
          
        